 
HIGHER ONE HOLDINGS, INC.
AMENDED AND RESTATED 2010 EQUITY INCENTIVE PLAN
(Approved by Shareholders on May 23, 2013)
1.
Purpose of the Plan.

This Higher One Holdings, Inc. 2010 Equity Incentive Plan is intended to promote
the interests of the Company and its stockholders by providing the employees and
independent contractors of the Company, and eligible non-employee directors of
Higher One Holdings, who are largely responsible for the management, growth, and
protection of the business of the Company, with incentives and rewards to
encourage them to continue in the service of the Company. The Plan is designed
to meet this intent by providing such employees, independent contractors, and
eligible non-employee directors with a proprietary interest in pursuing the
long-term growth, profitability, and financial success of the Company.
2.
Definitions

As used in the Plan or in any instrument governing the terms of any Award, the
following definitions apply to the terms indicated below:
(a)
"Awards" mean all equity awards granted pursuant to the terms of the Plan
including, but not limited to, Incentive Stock Options, Non-Qualified Stock
Options, Stock Appreciation Rights, restricted stock awards and restricted stock
unit awards granted pursuant to the terms of the Plan.

(b)
"Award Agreement" means the written agreement between the Company and a Grantee
that evidences and sets out the terms and conditions of an Award.

(c)
"Board of Directors" means the Board of Directors of Higher One Holdings.

(d)
"Change in Control", as used in any instrument governing the terms of any Award,
means the occurrence of any of the following:

(i)
Change in the ownership of a corporation. Any one person, or more than one
person acting as a group (as determined under section 1.409A-(i)(5)(v)(B) of the
federal tax regulations), acquires ownership of stock of the corporation that,
together with stock held by such person or group, constitutes more than 50
percent of the total fair market value or total voting power of the stock of
such corporation.

(ii)
Change in the effective control of a corporation. The date any one person, or
more than one person acting as a group (as determined under section
1.409A-3(i)(5)(v)(B) of the federal tax regulations), acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) ownership of stock of the corporation possessing 30
percent or more of the total voting power of the stock of such corporation; or
the date a majority of members of the board of directors is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the board of directors before the date of the
appointment or election.

(iii)
Change in the ownership of a substantial portion of a corporation. A change in
the ownership of a substantial portion of a corporation's assets occurs on the
date that any one person, or more than one person acting as a group (as
determined under section 1.409A-3(i)(5)(v)(B) of the federal tax regulations),
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from the corporation
that have a total gross fair market value equal to or more than 40 percent of
the total gross fair market value of all of the assets of the corporation
immediately before such acquisition or acquisitions. For this purpose, gross
fair market value means the value of the assets of such corporation, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
as a result of any event or transaction to the extent that treating such event
or transaction as a Change in Control would cause any tax to become due under
Section 409A of the Code.
(e)
"Code" means the Internal Revenue Code of 1986, as amended from time to time,
and all regulations, interpretations, and administrative guidance issued
thereunder.

(f)
"Committee" means the Compensation Committee of the Board of Directors or such
other committee as the Board of Directors shall appoint from time to time to
administer the Plan and to otherwise exercise and perform the authority and
functions assigned to the Committee under the terms of the Plan.

(g)
"Common Stock" means Higher One Holdings Common Stock, $0.001 par value per
share, or any other security into which the common stock shall be changed
pursuant to the adjustment provisions of Section 10 of the Plan.

(h)
"Company" means Higher One Holdings and all of its Subsidiaries and affiliates,
collectively.

(i)
"Covered Employee" means a Participant who at the time of reference is a
"covered employee" as defined in Section 162(m) of the Code.

(j)
"Director" means a member of the Board of Directors who is not at the time of
reference an employee of Higher One Holdings or any of its Subsidiaries.

1

--------------------------------------------------------------------------------

(k)
"Effective Date" means the date the Plan is approved by the Company's
shareholders.

(l)
"Exchange Act" means the Securities Exchange Act of 1934, as amended.

(m)
"Fair Market Value" means, with respect to a share of Common Stock, as of the
applicable date of determination (i) the average of the high and low sales
prices on the immediately preceding business day of a share of Common Stock as
reported on the principal securities exchange on which shares of Common Stock
are then listed or admitted to trading or (ii) if not so reported, the average
of the closing bid and ask prices on the immediately preceding business day as
reported on the NASDAQ Stock Market or (iii) if not so reported, as furnished by
any member of the Financial Industry Regulatory Authority selected by the
Committee. In the event that the price of a share of Common Stock shall not be
so reported or the Committee otherwise determines a different valuation is
appropriate, the Fair Market Value of a share of Common Stock shall be
determined by the Committee in its sole discretion in any manner consistent with
Section 409A of the Code.

(n)
"Higher One Holdings" means Higher One Holdings, Inc., a Delaware corporation,
and any successor thereto.

(o)
"Incentive Stock Option" means an Option qualified under Section 422 of the
Code.

(p)
"Non-Qualified Stock Option" means an Option that is not an "incentive stock
option" within the meaning of Section 422 of the Code.

(q)
"Option" means a stock option to purchase shares of Common Stock granted to a
Participant pursuant to Section 6.

(r)
"Other Stock-Based Award" means an award granted to a Participant pursuant to
Section 7.

(s)
"Participant" means a Director, employee, or independent contractor of the
Company who is eligible to participate in the Plan and to whom one or more
Awards have been granted pursuant and, following the death of any such Person,
his successors, heirs, executors, and administrators, as the case may be.

(t)
"Performance-Based Compensation" means compensation that satisfies the
requirements of Section 162(m) of the Code for deductibility of remuneration
paid to Covered Employees.

(u)
"Performance Measures" means such measures as are described in Section 8 on
which performance goals are based in order to qualify certain awards granted
hereunder as Performance-Based Compensation.

(v)
"Performance Period" means the period of time during which the performance goals
must be met in order to determine the degree of payout and/or vesting with
respect to an Award, other than an Option or Stock Appreciation Right, that is
intended to qualify as Performance-Based Compensation. Performance Periods may
be overlapping.

(w)
"Performance Target" means performance goals and objectives with respect to a
Performance Period.

(x)
"Person" means a "person" as such term is used in Sections 13(d) and 14(d) of
the Exchange Act, including any "group" within the meaning of Section 13(d)(3)
of the Exchange Act.

(y)
"Plan" means this Higher One Holdings, Inc. Amended and Restated 2010 Equity
Incentive Plan, as it may be amended from time to time.

(z)
"Securities Act" means the Securities Act of 1933, as amended.

(aa)
"Stock Appreciation Rights" means a right to receive, upon exercise thereof, the
excess of (A) the Fair Market Value of one share of Common Stock on the date of
exercise over (B) the exercise price of the Stock Appreciation Right.

(bb)
"Subsidiary" means any "subsidiary" within the meaning of Rule 405 under the
Securities Act.

3.
Stock Subject to the Plan, Share Counting Rules, and Individual Award Limits.

(a)
Subject to adjustment as provided in Section 10 and the provisions of this
Section 3, the number of shares of Common Stock that may be issued or
transferred pursuant to Awards granted under the Plan will not exceed 5,760,000
shares of Common Stock in the aggregate, which number of shares includes the
necessary adjustment related to previous changes in the number of shares of
Common Stock outstanding by reason of the Company's stock split in 2010.

2

--------------------------------------------------------------------------------

(b)
Under the Plan, (i) if all or any portion of an Award expires, or is forfeited,
terminated or cancelled, without the issuance of shares of Common Stock, or is
settled in cash in lieu of shares of Common Stock, or is exchanged with the
Committee's permission, prior to the issuance of shares of Common Stock, for an
Award not involving shares of Common Stock, the number of shares of Common Stock
subject to Awards that have been so forfeited, terminated, cancelled, settled or
exchanged or have expired, as the case may be, will again be available for
issuance or transfer under the Plan; (ii) if the exercise price related to any
Award granted under the Plan is, or the tax withholding requirements with
respect to any Award granted under the Plan are, satisfied through the
withholding by the Company of shares otherwise then deliverable in respect of
such Award or through actual or constructive transfer to the Company of shares
already owned, a number of shares equal to such withheld or transferred shares
will again be available for issuance or transfer under the Plan; and (iii) if a
Stock Appreciation Right is exercised and settled in shares of Common Stock, a
number of shares equal to the difference between the total number of shares for
which the Stock Appreciation Right was exercised and the number of shares
actually issued or transferred will again be available for issuance or transfer
under the Plan, with the result being that only the number of shares of Common
Stock actually issued or transferred upon exercise of the Stock Appreciation
Right are counted against the maximum number of shares of Common Stock available
for issuance or transfer under the Plan. Shares of Common Stock utilized under
the Plan may be either authorized and unissued shares or treasury shares, or
both, in the sole discretion of the Committee.

(c)
Shares of Common Stock covered by Awards granted pursuant to the Plan in
connection with the assumption, replacement, conversion, or adjustment of
outstanding equity-based awards in the context of a corporate acquisition or
merger (within the meaning of Section 303A.08 of the New York Stock Exchange
Listed Company Manual) as provided in Section 10 of the Plan shall not count as
used under the Plan for purposes of Section 3.

(d)
Notwithstanding anything in the Plan to the contrary, and subject to adjustment
as provided in Section 10:

(i)
the number of shares of Common Stock that may be covered by Incentive Stock
Options shall not exceed 5,760,000 shares of Common Stock in the aggregate,
which number of shares includes the necessary adjustment related to previous
changes in the number of shares of Common Stock outstanding by reason of the
Company's stock split in 2010; and

(ii)
the number of shares of Common Stock that may be covered by Awards granted under
the Plan to any one Participant in a single fiscal year of the Company may not
exceed 550,000 in the aggregate, which number of shares includes the necessary
adjustment related to previous changes in the number of shares of Common Stock
outstanding by reason of the Company's stock split in 2010.

4.
Administration of the Plan.

(a)
The Committee

The Plan shall be administered by the Committee, which shall consist solely of
two or more persons, each of whom qualifies as a "non-employee director" (within
the meaning of Rule 16b-3 promulgated under Section 16 of the Exchange Act), as
an "outside director" within the meaning of Treasury Regulation Section
1.162-27(e)(3), and as "independent" within the meaning of any applicable stock
exchange or similar regulatory authority; provided that, with respect to any
"independent" composition requirement under any rule of any applicable stock
exchange or similar regulatory authority, the "independent" composition
requirement shall be phased in pursuant to any applicable transition period;
provided further that, with respect to any Award granted to, or any
determination made with respect to, any Person subject to Section 16 of the
Exchange Act prior to the date the "independent" composition requirement has
been satisfied, such grant shall be approved by the full Board of Directors, and
with respect to any Award granted to, or any determination made with respect to,
any Covered Employee, prior to the date the "independent" composition
requirement has been satisfied, such grant shall be approved by a subcommittee
of the Committee that is composed solely of two or more "outside directors"
within the meaning of Treasury Regulation Section 1.162-27(e)(3).
(b)
Grant of Awards

The Committee shall, consistent with the terms of the Plan, from time to time
designate those employees and independent contractors of the Company who shall
be granted Awards under the Plan and the amount, type, and other terms and
conditions of such Awards. The Board of Directors may, consistent with the terms
of the Plan, from time to time grant Awards to Directors. The Committee may
prescribe agreements evidencing or setting the terms of any Awards, and
amendments thereto, which documents and amendments need not be identical for
each Participant.
The Committee may also enter into agreements with third parties pursuant to
which such third parties may issue Awards to the Participants in lieu of the
Company's issuance thereof or assume the obligations of the Company under any
Awards previously issued by the Company, in any case on such terms and
conditions as may be determined by the Committee in its sole discretion.
Awards granted under the Plan may, in the Committee's discretion, be granted
either alone or in addition to, in tandem with, or in substitution or exchange
for, any other Award, any award granted under another plan of the Company or any
business entity to be acquired by the Company, or any other right of a
Participant to receive payment from the Company. Awards granted in addition to
or in tandem with other Awards or awards may be granted either as of the same
time as, or a different time from, the grant of such other Awards or awards.
(c)
Delegation of Authority

All of the powers and responsibilities of the Committee under the Plan may be
delegated by the Committee, in writing, to any subcommittee thereof, in which
case the acts of such subcommittee shall be deemed to be acts of the Committee
hereunder. The Committee may also from time to time authorize a subcommittee
consisting of one or more members of the Board of Directors (including members
who are employees of the Company) or employees of the Company to grant Awards to
persons who are not "executive officers" of the Company (within the meaning of
Rule 16a-1 under the Exchange Act), subject to such restrictions and limitations
as the Committee may specify.
3

--------------------------------------------------------------------------------

In addition, the Committee may delegate the administration of the Plan to one or
more officers or employees of the Company, and such administrator(s) may have
the authority to execute and distribute Award Agreements or other documents
evidencing or relating to Awards granted by the Committee under this Plan, to
maintain records relating to Awards, to process or oversee the issuance of
Common Stock under Awards, to interpret and administer the terms of Awards, and
to take such other actions as may be necessary or appropriate for the
administration of the Plan and of Awards under the Plan, provided that in no
case shall any such administrator be authorized (i) to grant Awards under the
Plan, (ii) to take any action that would cause Awards intended to qualify as
Performance-Based Compensation to fail to so qualify, (iii) to take any action
inconsistent with Section 409A of the Code or (iv) to take any action
inconsistent with Section 157 and other applicable provisions of the Delaware
General Corporation Law. Any action by any such administrator within the scope
of its delegation shall be deemed for all purposes to have been taken by the
Committee and, except as otherwise specifically provided, references in this
Plan to the Committee shall include any such administrator. The Committee and,
to the extent it so provides, any subcommittee, shall have sole authority to
determine whether to review any actions and/or interpretations of any such
administrator, and if the Committee shall decide to conduct such a review, any
such actions and/or interpretations of any such administrator shall be subject
to approval, disapproval, or modification by the Committee.
(d)
Committee Discretion

The Committee shall have full discretionary authority to administer the Plan,
including discretionary authority to interpret and construe any and all
provisions of the Plan and the terms of any Award (and any Award Agreement)
granted thereunder and to adopt and amend from time to time such rules and
regulations for the administration of the Plan as the Committee may deem
necessary or appropriate. Without limiting the generality of the foregoing, the
Committee shall determine whether an authorized leave of absence, or absence in
military or government service, shall constitute termination of employment;
provided that, no payment shall be made with respect to any Award that is
subject to Section 409A of the Code as a result of any such authorized leave of
absence or absence in military or government service unless such authorized
leave or absence constitutes a separation from service for purposes of Section
409A of the Code. The employment of a Participant with the Company shall be
deemed to have terminated for all purposes of the Plan if such person is
employed by or provides services to a Person that is a Subsidiary of the Company
and such Person ceases to be a Subsidiary of the Company, unless the Committee
determines otherwise. Decisions of the Committee shall be final, binding, and
conclusive on all parties.
On or after the date of grant of an Award under the Plan, the Committee may (i)
in the event of a Participant's death, disability or retirement (in the case of
disability and retirement, unless otherwise specified in the relevant grant
agreement, as determined in accordance with the applicable policies and
procedures of the Company as in effect from time to time) or in the event of a
Change in Control, accelerate the date on which any such Award becomes vested or
exercisable, as the case may be, (ii) accelerate the date on which any such
Award becomes transferable, (iii) extend the term of any such Award, including,
without limitation, extending the period following a termination of a
Participant's employment during which any such Award may remain outstanding,
(iv) waive any conditions to the vesting, exercisability, or transferability, as
the case may be, of any such Award or (v) provide for the payment of dividends
or dividend equivalents with respect to any such Award; provided, that the
Committee shall not have any such authority and shall not take any such action
to the extent that the grant of such authority or the taking of such action
would cause any tax to become due under Section 409A of the Code.
The Committee may grant dividend equivalents to any Participant based on the
dividends declared on shares of Common Stock that are subject to any Award
during the period between the date the Award is granted and the date the Award
is exercised, vests, pays out, or expires. Such dividend equivalents may be
awarded or paid in the form of cash, shares of Common Stock, restricted stock,
or restricted stock units, or a combination, and shall be determined by such
formula and at such time and subject to such accrual, forfeiture, or payout
restrictions or limitations as determined by the Committee in its sole
discretion.
(e)
Payments by the Company

The Company shall pay any amount payable with respect to an Award in accordance
with the terms of such Award, provided that the Committee may, in its
discretion, defer the payment of amounts payable with respect to an Award
subject to and in accordance with the terms of any deferred compensation plan
established and maintained by the Company, to the extent such deferred
compensation plan permits deferral of Awards granted hereunder. Payments to be
made by the Company upon the exercise of an Option or other Award or settlement
of an Award may be made in such forms as the Committee shall determine,
including, without limitation, cash, Common Stock, other Awards or other
property, and may be made in a single payment or transfer, in installments, or
on a deferred basis. The settlement of any Award may be accelerated, and cash
paid in lieu of Common Stock in connection with such settlement, in the
Committee's discretion or upon occurrence of one or more specified events;
provided that, with respect to any Award subject to Section 409A of the Code,
such acceleration or payment shall comply with Section 409A of the Code.
The Company may, to the extent permitted by applicable law and permissible under
Section 409A of the Code, deduct from and set off against any amounts the
Company may owe to the Participant from time to time (including amounts payable
in connection with any Award, owed as wages, fringe benefits, or other
compensation owed to the Participant), such amounts as may be owed by the
Participant to the Company, although the Participant shall remain liable for any
part of the Participant's payment obligation not satisfied through such
deduction and setoff. By accepting any Award granted hereunder, the Participant
agrees to any deduction or setoff under this Section 4.
The Company may, to the extent deemed necessary or advisable by the Committee,
postpone the issuance or delivery of Common Stock or payment of other benefits
under any Award until completion of such registration or qualification of such
Common Stock or other required action under any federal or state law, rule or
regulation, listing or other required action with respect to any stock exchange
or automated quotation system upon which the Common Stock or other securities of
the Company are listed or quoted, or compliance with any other obligation of the
Company, as the Committee may consider appropriate, and may require any
Participant to make such representations, furnish such information and comply
with or be subject to such other conditions as it may consider appropriate in
connection with the issuance or delivery of Common Stock or payment of other
benefits in compliance with applicable laws, rules, and regulations, listing
requirements, or other obligations; provided that the Committee shall take no
action to the extent that the taking of such action would cause any tax to
become due under Section 409A of the Code. The foregoing notwithstanding, in
connection with a Change of Control, the Company shall take or cause to be taken
no action, and shall undertake or permit to arise no legal or contractual
obligation, that results or would result in any postponement of the issuance or
delivery of Common Stock or payment of benefits under any Award or the
imposition of any other conditions on such issuance, delivery, or payment, to
the extent that such postponement or other condition would represent a greater
burden on a Participant than existed on the 90th day preceding the Change of
Control.
The inability of the Company (after reasonable efforts) to obtain authority from
any regulatory body having jurisdiction, which authority is deemed by the
Company's counsel to be necessary to the lawful issuance and/or sale of any
Awards or shares of Common Stock hereunder, shall relieve the Company of any
liability in respect of the failure to issue and/or sell such Awards or shares
of Common Stock as to which such requisite authority shall not have been
obtained.
In addition, the Committee may permit (including, without limitation, for
purposes of deductibility under Section 162(m) of the Code) a Participant to
defer such Participant's receipt of the payment of cash or the delivery of
shares of Common Stock that would otherwise be due to such Participant in
connection with any Award.
If any such deferral is required or permitted, the Committee shall, in its sole
discretion, establish rules and procedures, in accordance with Section 409A of
the Code (to the extent applicable), for such payment or Common Stock delivery
deferrals and any notional earnings to be credited on such deferred amounts,
provided that in the case of any Award intended to qualify as Performance-Based
Compensation, such earnings shall be in compliance with Section 162(m) of the
Code.
(f)
Limitation on Liability

The Committee may employ attorneys, consultants, accountants, agents, and other
persons, and the Committee, the Company, and its officers, directors, and
employees shall be entitled, in good faith, to rely or act upon any advice,
opinions, or valuations of any such persons. In addition, the Committee and each
member thereof, and any person acting pursuant to authority delegated by the
Committee, shall be entitled, in good faith, to rely or act upon any report or
other information furnished by any officer, director, or employee of the
Company, the Company's independent auditors, consultants, or any other agents
assisting in the administration of the Plan.
4

--------------------------------------------------------------------------------

No member of the Committee, nor any person acting pursuant to authority
delegated by the Committee, nor any officer, director, or employee of the
Company acting at the direction or on behalf of the Committee, shall be liable
for any action, omission, or determination relating to the Plan, and Higher One
Holdings shall, to the fullest extent permitted by law, indemnify and hold
harmless each member of the Committee, each person acting pursuant to authority
delegated by the Committee, and each other officer, director, or employee of the
Company to whom any duty or power relating to the administration or
interpretation of the Plan has been delegated, against any cost or expense
(including counsel fees) or liability (including any sum paid in settlement of a
claim with the approval of the Committee) arising out of any action, omission or
determination relating to the Plan, unless, in either case, such action,
omission, or determination was taken or made by such member, director, employee,
or other person acting pursuant to authority delegated by the Committee in bad
faith and without reasonable belief that it was in the best interests of the
Company.
5.
Eligibility.

The Persons who shall be eligible to receive Awards pursuant to the Plan shall
be (a) those employees and independent contractors of the Company whom the
Committee shall select from time to time and (b) Directors of the Company whom
the Board of Directors shall select from time to time. Eligible persons shall
include any Person who has been offered employment by the Company, provided that
such prospective employee may not receive any payment or exercise any right
relating to an Award until such person has commenced employment with the
Company. An employee on leave of absence may be considered as still in the
employ of the Company for purposes of eligibility for participation in the Plan,
if so determined by the Committee. In lieu of making Awards directly to
Participants, the Committee may make Awards under the Plan through or to a trust
or other funding vehicle which in turn makes Awards to Participants or which
issues interests in Awards held by it to Participants, in any case on such terms
and conditions as may be determined by the Committee in its sole discretion.
Each Award granted under the Plan shall be evidenced by an instrument in writing
in form and substance approved by the Committee.
6.
Options.

The Committee may from time to time grant Options, subject to the following
terms and conditions:
(a)
Exercise Price. The exercise price per share of Common Stock covered by any
Option shall be not less than 100% of the Fair Market Value of a share of Common
Stock on the date on which such Option is granted. The Award Agreement of each
Option shall fix the exercise price and shall clearly identify such Option as
either an "incentive stock option" within the meaning of Section 422 of the Code
or as a Non-Qualified Stock Option.

(b)
Term and Exercise of Options.

(i)
Each Option shall become vested and exercisable on such date or dates, during
such period, and for such number of shares of Common Stock as shall be
determined by the Committee on or after the date such Option is granted;
provided, however, that no Option shall be exercisable after the expiration of
ten years from the date such Option is granted; and, provided, further, that
each Option shall be subject to earlier termination, expiration, or cancellation
as provided in the Plan or in the relevant Award Agreement.

(ii)
Each Option may be exercised in whole or in part. The partial exercise of an
Option shall not cause the expiration, termination, or cancellation of the
remaining portion thereof.

(iii)
An Option shall be exercised by such methods and procedures as the Committee
determines from time to time, provided, however that Participants shall have the
right to exercise vested Options through net settlement in shares of Common
Stock; provided, further, that net cash settlement shall not be permitted.

(iv)
Options may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of a Participant, only by
the Participant; provided, however, that the Committee may permit Non-Qualified
Stock Options to be sold, pledged, assigned, hypothecated, transferred, or
disposed of, on a general or specific basis, subject to such conditions and
limitations as the Committee may determine. In addition, the Committee may
impose such restrictions on any shares acquired pursuant to the exercise of an
Option as it may deem advisable, including, without limitation, minimum holding
period requirements, restrictions under applicable federal securities laws,
under the requirements of any stock exchange or market upon which such shares
are then listed and/or traded, or under any blue sky or state securities laws
applicable to such shares.

(v)
Except as otherwise provided in Section 10, the Committee will not amend the
terms of outstanding awards to reduce the exercise price of outstanding Options
or Stock Appreciation Rights or cancel outstanding Options or Stock Appreciation
Rights in exchange for cash, other awards or Options or Stock Appreciation
Rights with an exercise price that is less than the exercise price of the
original Options or Stock Appreciation Rights, without first obtaining
stockholder approval in a manner consistent with stock exchange rules.

(vi)
Regardless of the terms of any Award Agreement, the Committee shall have the
right to substitute Stock Appreciation Rights for outstanding Options granted to
any Participant, provided the substituted Stock Appreciation Rights call for
settlement by the issuance of shares of Common Stock, and the terms of the
substituted Stock Appreciation Rights and economic benefit of such substituted
Stock Appreciation Rights are at least equivalent to the terms and economic
benefit of the Options being replaced.

5

--------------------------------------------------------------------------------

(c)
Special Rules for Incentive Stock Options

(i)
The aggregate Fair Market Value of shares of Common Stock with respect to which
"incentive stock options" (within the meaning of Section 422 of the Code) are
exercisable for the first time by a Participant during any calendar year under
the Plan and any other stock option plan of Higher One Holdings or any of its
"subsidiaries" (within the meaning of Section 424 of the Code) shall not exceed
$100,000. Such Fair Market Value shall be determined as of the date on which
each such incentive stock option is granted. In the event that the aggregate
Fair Market Value of shares of Common Stock with respect to such incentive stock
options exceeds $100,000, then incentive stock options granted hereunder to such
Participant shall, to the extent and in the order required by regulations
promulgated under the Code (or any other authority having the force of
regulations), automatically be deemed to be Non-Qualified Stock Options, but all
other terms and provisions of such incentive stock options shall remain
unchanged. In the absence of such regulations (and authority), or in the event
such regulations (or authority) require or permit a designation of the Options
which shall cease to constitute incentive stock options, incentive stock options
granted hereunder shall, to the extent of such excess and in the order in which
they were granted, automatically be deemed to be Non-Qualified Stock Options,
but all other terms and provisions of such incentive stock options shall remain
unchanged.

(ii)
No incentive stock option may be granted to an individual if, at the time of the
proposed grant, such individual owns stock possessing more than ten percent of
the total combined voting power of all classes of stock of Higher One Holdings
or any of its "subsidiaries" (within the meaning of Section 424 of the Code),
unless (i) the exercise price of such incentive stock option is at least one
hundred and ten percent of the Fair Market Value of a share of Common Stock at
the time such incentive stock option is granted and (ii) such incentive stock
option is not exercisable after the expiration of five years from the date such
incentive stock option is granted.

Options are not intended to provide for the deferral of compensation under
Section 409A of the Code, and thus, are intended to be exempt from regulation
under Section 409A of the Code.
7.
Other Stock-Based Awards.

The Committee may grant equity-based or equity-related awards not otherwise
described herein, including but not limited to restricted stock awards and
restricted stock unit awards, in such amounts and subject to such terms and
conditions as the Committee shall determine. Without limiting the generality of
the preceding sentence, each such Other Stock-Based Award may (i) involve the
transfer of actual shares of Common Stock to Participants, either at the time of
grant or thereafter, or payment in cash or otherwise of amounts based on the
value of shares of Common Stock, (ii) be subject to performance-based and/or
service-based conditions, (iii) be in the form of Stock Appreciation Rights,
phantom stock, restricted stock, restricted stock units, performance shares,
deferred share units, or share-denominated performance units, (iv) be designed
to comply with applicable laws of jurisdictions other than the United States,
and (v) be designed to qualify as Performance-Based Compensation; provided, that
each Other Stock-Based Award shall be denominated in, or shall have a value
determined by reference to, a number of shares of Common Stock that is specified
at the time of the grant of such award. Notwithstanding the foregoing, to the
extent any such Other Stock-Based Award is subject to Section 409A of the Code,
the Award Agreement of such Other Stock-Based Award shall contain terms and
conditions (including, without limitation and to the extent applicable, deferral
and payment provisions) that comply with Section 409A of the Code.
8.
Performance-Based Compensation.

(a)
Calculation, Written Determinations, and Right of Recapture.

The amount payable with respect to an Award that is intended to qualify as
Performance-Based Compensation shall be determined in any manner permitted by
Section 162(m) of the Code.
Determinations by the Committee as to the establishment of Performance Measures,
the level of actual achievement of performance goals, and the amount payable
with respect to an Award intended to qualify as Performance-Based Compensation
under Section 162(m) of the Code shall be recorded in writing. Specifically, the
Committee shall certify in writing, in a manner conforming to applicable
regulations under Section 162(m) of the Code, prior to settlement of each such
Award granted to a Covered Employee, that the performance goals and other
material terms upon which settlement of the Award was conditioned have been
satisfied.
If at any time after the date on which a Participant has been granted or becomes
vested in an Award pursuant to the achievement of a performance goal under
Section 8, the Committee determines that the earlier determination as to the
achievement of the performance goal was based on incorrect data and that in fact
the performance goal had not been achieved or had been achieved to a lesser
extent than originally determined and a portion of an Award would not have been
granted, vested, or paid given the correct data, then (i) such portion of the
Award that was granted shall be forfeited and any related shares of Common Stock
(or, if such shares were disposed of, the cash equivalent) shall be returned to
the Company as provided by the Committee, (ii) such portion of the Award that
became vested shall be deemed to be not vested and any related shares of Common
Stock (or, if such shares were disposed of, the cash equivalent) shall be
returned to the Company as provided by the Committee, and (iii) such portion of
the Award paid to the Participant shall be paid by the Participant to the
Company upon notice from the Company as provided by the Committee.
(b)
Discretionary Reduction

The Committee may, in its discretion, reduce or eliminate the amount payable to
any Participant with respect to an Award that is intended to qualify as
Performance-Based Compensation, based on such factors as the Committee may deem
relevant, but the Committee may not increase any such amount above the amount
established in accordance with the relevant Performance Schedule. For purposes
of clarity, the Committee may exercise the discretion provided for by the
foregoing sentence in a non-uniform manner among Participants.
6

--------------------------------------------------------------------------------

(c)
Performance Measures

The performance goals upon which the payment or vesting of any Award (other than
Options and Stock Appreciation Rights) to a Covered Employee that is intended to
qualify as Performance-Based Compensation depends shall (a) be objective
business criteria and shall otherwise meet the requirements of Section 162(m) of
the Code, including the requirement that the level or levels of performance
targeted by the Committee result in the achievement of performance goals being
"substantially uncertain," and (b) relate to one or more of the following
Performance Measures (whether or not in comparison to other peer companies) as
determined by the Committee in its sole discretion: adjusted net earnings,
appreciation in and/or maintenance of the price of Common Stock (including,
without limitation, comparisons with various stock market indices), attainment
of strategic and operational initiatives, budget, cash flow (including, without
limitation, free cash flow), cost of capital, cost reduction, earnings and
earnings growth (including, without limitation, earnings per share, earnings
before taxes, earnings before interest and taxes, and earnings before interest,
taxes, depreciation and amortization), market share, market value added, net
income, net sales, number of active OneAccounts, number of institutions under
contract with the Company, operating profit and operating income, pretax income
before allocation of corporate overhead and bonus, reductions in costs, return
on assets and return on net assets, return on equity, return on invested
capital, revenue per active OneAccount, revenues, sales and sales growth,
successful acquisition/divestiture, or total stockholder return and improvement
of stockholder return. Performance goals may relate to individual performance,
Company performance or business unit performance. Performance goals may differ
for Awards granted to any one Participant or to different Participants. If the
Committee determines that a change in the business, operations, corporate
structure or capital structure of the Company, or the manner in which it
conducts its business, or other events or circumstances, render previously
established Performance Measures unsuitable, the Committee may in its discretion
modify such Performance Measures or the related levels of achievement, in whole
or in part, as the Committee deems appropriate and equitable, except in the case
of a Covered Employee where such action would result in the loss of
qualification of the Award as "performance-based compensation" under Section
162(m) of the Code. In such case, the Committee will not make any modification
of the Performance Measures or the level or levels of achievement with respect
to such Covered Employee.
The Committee shall determine the length of the Performance Period with respect
to each Award that is intended to be Performance-Based Compensation; provided
that in no event shall such Performance Period be shorter than one fiscal year
of the Company. Performance Periods may be overlapping. The Committee shall
establish the Performance Targets and Performance Schedules for such Performance
Period within ninety (90) days of the commencement of such Performance Period.
The Committee may provide, in connection with the setting of the performance
goals, that any evaluation of performance may include or exclude certain items
that may occur during any fiscal year of the Company, including, without
limitation, the following: (i) asset write downs; (ii) litigation or claim
judgments or settlements; (iii) the effect of changes in tax laws, accounting
principles or other laws or provisions affecting reported results; (iv) any
reorganization and restructuring programs; (v) extraordinary nonrecurring items
as described in Financial Accounting Standards Board Accounting Standards
Codification 225-20 "Extraordinary and Unusual Items" and/or in management's
discussion and analysis of financial condition and results of operations
appearing in the Company's Annual Report on Form 10-K for the applicable year;
(vi) acquisitions or divestitures; and (vii) foreign exchange gains and losses.
To the extent such inclusions or exclusions affect Awards to Covered Employees,
they shall be prescribed in a form that meets the requirements of Section 162(m)
of the Code for deductibility. Any Performance Measure(s) may be used to measure
the performance of the Company or a Subsidiary as a whole or any business unit
of the Company or a Subsidiary or any combination thereof, as the Committee may
deem appropriate, or any of the above Performance Measures as compared to the
performance of a group of comparator companies, or a published or special index
that the Committee, in its sole discretion, deems appropriate.


Nothing in this Section 8 is intended to limit the Committee's discretion to
adopt conditions with respect to any Award that is not intended to qualify as
Performance-Based Compensation that relate to performance other than the
Performance Measures. In addition, the Committee may, subject to the terms of
the Plan, amend previously granted Awards in a way that disqualifies them as
Performance-Based Compensation.
In the event that the requirements of Section 162(m) of the Code and the
regulations thereunder change to permit Committee discretion to alter the
Performance Measures without obtaining stockholder approval of such changes, the
Committee shall have sole discretion to make such changes without obtaining
stockholder approval.
9.
Effect of Separation from Service.

Each Award Agreement shall set forth the effect of the Participant's separation
from service on any outstanding Awards. Such provisions shall be determined in
the sole discretion of the Committee, need not be uniform among all Awards
issued, and may reflect distinctions based on the reasons for the separation
from service.
10.
Adjustment Upon Certain Changes.

(a)
Shares Available for Grants

In the event of any change in the number of shares of Common Stock outstanding
by reason of any stock dividend or split, recapitalization, merger,
consolidation, combination or exchange of shares, or similar corporate change,
the maximum aggregate number of shares of Common Stock with respect to which the
Committee may grant Awards, and the maximum aggregate number of shares of Common
Stock with respect to which the Committee may grant Awards to any individual
Participant in any year, shall be appropriately adjusted by the Committee. In
the event of any change in the number of shares of Common Stock outstanding by
reason of any other similar event or transaction, including any extraordinary
cash dividend, the Committee shall, to the extent deemed appropriate by the
Committee, make such adjustments in the number and class of shares of Common
Stock with respect to which Awards may be granted.
(b)
Increase or Decrease in Issued Shares Without Consideration

Subject to any required action by the stockholders of Higher One Holdings, in
the event of any increase or decrease in the number of issued shares of Common
Stock resulting from a subdivision or consolidation of shares of Common Stock or
the payment of a stock dividend (but only on the shares of Common Stock), or any
other increase or decrease in the number of such shares effected without receipt
or payment of consideration by the Company, the Committee shall appropriately
adjust the number of shares of Common Stock subject to each outstanding Award
and the exercise price per share of Common Stock of each such Award.
7

--------------------------------------------------------------------------------

(c)
Certain Mergers

Subject to any required action by the stockholders of Higher One Holdings, in
the event that Higher One Holdings shall be the surviving corporation in any
merger, consolidation, or similar transaction as a result of which the holders
of shares of Common Stock receive consideration consisting exclusively of
securities of such surviving corporation, the Committee shall, to the extent
deemed appropriate by the Committee, adjust each Award outstanding on the date
of such merger or consolidation so that it pertains and applies to the
securities which a holder of the number of shares of Common Stock subject to
such Award would have received in such merger or consolidation.
(d)
Certain Other Transactions

In the event of (i) a dissolution or liquidation of Higher One Holdings, (ii) a
sale of all or substantially all of the Company's assets (on a consolidated
basis), (iii) a merger, consolidation, or similar transaction involving Higher
One Holdings in which Higher One Holdings is not the surviving corporation, or
(iv) a merger, consolidation or similar transaction involving Higher One
Holdings in which Higher One Holdings is the surviving corporation but the
holders of shares of Common Stock receive securities of another corporation
and/or other property, including cash, the Committee shall, in its sole
discretion but subject to Section 409A of the Code to the extent applicable,
have the power to:
(i)
cancel, effective immediately prior to the occurrence of such event, each Award
(whether or not then exercisable), and, in full consideration of such
cancellation, pay to the Participant to whom such Award was granted an amount in
cash, for each share of Common Stock subject to such Award, equal to the value,
as determined by the Committee in its reasonable discretion, of such Award,
provided that with respect to any outstanding Option such value shall be equal
to the excess of (A) the value, as determined by the Committee in its reasonable
discretion, of the property (including cash) received by the holder of a share
of Common Stock as a result of such event over (B) the exercise price of such
Option;

(ii)
provide for the exchange of each Award (whether or not then exercisable or
vested) for an Award with respect to, as appropriate, some or all of the
property which a holder of the number of shares of Common Stock subject to such
Award would have received in such transaction and, incident thereto, make an
equitable adjustment as determined by the Committee in its reasonable discretion
in accordance with U.S. Department of Treasury Regulation Section
1.409A-1(b)(5)(v)(D) in the exercise price of the Award, and/or the number of
shares or amount of property subject to the Award or, if appropriate, provide
for a cash payment to the Participant to whom such Award was granted in partial
consideration for the exchange of the Award; or

(iii)
any combination of (i) or (ii) above.

(e)
Other Changes

In the event of any change in the capitalization of Higher One Holdings or
corporate change other than those specifically referred to in paragraphs(b),
(c), or (d), the Committee shall make such adjustments in the number and class
of shares subject to Awards outstanding on the date on which such change occurs
and in such other terms of such Awards as the Committee may consider
appropriate.
(f)
No Other Rights

Except as expressly provided in the Plan, no Participant shall have any rights
by reason of any subdivision or consolidation of shares of stock of any class,
the payment of any dividend, any increase or decrease in the number of shares of
stock of any class, or any dissolution, liquidation, merger, or consolidation of
Higher One Holdings or any other corporation. Except as expressly provided in
the Plan, no issuance by Higher One Holdings of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number of shares
or amount of other property subject to, or the terms related to, any Award.
(g)
Savings Clause

No provision of this Section 10 shall be given effect to the extent that such
provision would cause any tax to become due under Section 409A of the Code.
11.
Rights Under the Plan.

No person shall have any rights as a stockholder with respect to any shares of
Common Stock covered by or relating to any Award granted pursuant to the Plan
until the date of the issuance of a stock certificate with respect to such
shares. Except as otherwise expressly provided in Section 10 hereof, no
adjustment of any Award shall be made for dividends or other rights for which
the record date occurs prior to the date such stock certificate is issued.
Nothing in this Section 11 is intended, or should be construed, to limit
authority of the Committee to cause the Company to make payments based on the
dividends that would be payable with respect to any share of Common Stock if it
were issued or outstanding, or from granting rights related to such dividends.
Nothing in the Plan shall be construed to: (a) limit, impair, or otherwise
affect the Company's right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets; or, (b) limit the right or power of the Company to take any
action which such entity deems to be necessary or appropriate. Neither the
adoption of the Plan nor the grant of any Award shall be construed as creating
any limitations on the power of the Board of Directors or Committee to adopt
such other compensation arrangements as it may deem desirable for any
Participant.
The Company shall not have any obligation to establish any separate fund or
trust or other segregation of assets to provide for payments under the Plan. To
the extent any person acquires any rights to receive payments hereunder from the
Company, such rights shall be no greater than those of an unsecured creditor.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Participant, beneficiary, legal
representative, or any other person. The Plan is not subject to the Employee
Retirement Income Security Act of 1974, as amended.
8

--------------------------------------------------------------------------------

12.
No Special Employment Rights; No Right to Award.

(a)
Nothing contained in the Plan or any Award shall confer upon any Participant any
right with respect to the continuation of his employment by or service to the
Company or interfere in any way with the right of the Company at any time to
terminate such employment or service or to increase or decrease the compensation
of the Participant from the rate in existence at the time of the grant of an
Award. Neither an Award nor any rights arising under the Plan shall constitute
an employment contract with the Company and, accordingly, the Plan and any Award
hereunder may be terminated at any time in the sole and exclusive discretion of
the Committee without giving rise to any liability on the part of the Company.

(b)
No person shall have any claim or right to receive an Award hereunder. The
Committee's granting of an Award to a Participant at any time shall neither
require the Committee to grant an Award to such Participant or any other
Participant or other person at anytime nor preclude the Committee from making
subsequent grants to such Participant or any other Participant or other person.

13.
Securities Matters.

(a)
Higher One Holdings shall be under no obligation to effect the registration
pursuant to the Securities Act of any shares of Common Stock to be issued
hereunder or to effect similar compliance under any state laws. Notwithstanding
anything herein to the contrary, Higher One Holdings shall not be obligated to
cause to be issued or delivered any certificates evidencing shares of Common
Stock pursuant to the Plan unless and until Higher One Holdings is advised by
its counsel that the issuance and delivery of such certificates is in compliance
with all applicable laws, regulations of governmental authority and the
requirements of any securities exchange on which shares of Common Stock are
traded. The Committee may require, as a condition to the issuance and delivery
of certificates evidencing shares of Common Stock pursuant to the terms hereof,
that the recipient of such shares make such covenants, agreements, and
representations, and that such certificates bear such legends, as the Committee
deems necessary or desirable.

(b)
The exercise of any Option granted hereunder shall only be effective at such
time as counsel to Higher One Holdings shall have determined that the issuance
and delivery of shares of Common Stock pursuant to such exercise is in
compliance with all applicable laws, regulations of governmental authority, and
the requirements of any securities exchange on which shares of Common Stock are
traded. Higher One Holdings may, in its sole discretion, defer the effectiveness
of an exercise of an Option hereunder or the issuance or transfer of shares of
Common Stock pursuant to any Award pending or to ensure compliance under federal
or state securities laws. Higher One Holdings shall inform the Participant in
writing of its decision to defer the effectiveness of the exercise of an Option
or the issuance or transfer of shares of Common Stock pursuant to any Award.
During the period that the effectiveness of the exercise of an Option has been
deferred, the Participant may, by written notice, withdraw such exercise and
obtain the refund of any amount paid with respect thereto.

14.
Tax Provisions & Withholding.

(a)
Cash Remittance

Whenever shares of Common Stock are to be issued upon the exercise of an Option
or the grant or vesting of an Award, and whenever any amount shall become
payable in respect of any Award, Higher One Holdings shall have the right to
require the Participant to remit to Higher One Holdings in cash an amount
sufficient to satisfy federal, state, and local withholding tax requirements, if
any, attributable to such exercise, grant, vesting, or payment prior to the
delivery of any certificate or certificates for such shares or the effectiveness
of the lapse of such restrictions or making of such payment. In addition, upon
the exercise or settlement of any Award in cash, or any payment with respect to
any Award, Higher One Holdings shall have the right to withhold from any payment
required to be made pursuant thereto an amount sufficient to satisfy the
federal, state, and local withholding tax requirements, if any, attributable to
such exercise, settlement, or payment. The Company can delay the delivery to a
Participant of any Common Stock or cash payable to such Participant to determine
the amount of withholding to be collected and to collect and process such
withholding.
(b)
Stock Remittance

At the election of the Participant, subject to the approval of the Committee,
when shares of Common Stock are to be issued upon the exercise, grant, or
vesting of an Award, the Participant may tender to Higher One Holdings a number
of shares of Common Stock that have been owned by the Participant for at least
six months (or such other period as the Committee may determine) having a Fair
Market Value at the tender date determined by the Committee to be sufficient to
satisfy the federal, state, and local withholding tax requirements, if any,
attributable to such exercise, grant, or vesting but not greater than such
withholding obligations. Such election shall be irrevocable, made in writing,
and signed by the Participant, shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate, and
shall satisfy the Participant's obligations under Section 14 hereof, if any. The
Company can delay the delivery to a Participant of any Common Stock or cash
payable to such Participant to determine the amount of withholding to be
collected and to collect and process such withholding.
(c)
Stock Withholding

At the election of the Participant, subject to the approval of the Committee,
when shares of Common Stock are to be issued upon the exercise, grant, or
vesting of an Award, Higher One Holdings shall withhold a number of such shares
having a Fair Market Value at the exercise date determined by the Committee to
be sufficient to satisfy the federal, state, and local withholding tax
requirements, if any, attributable to such exercise, grant, or vesting but not
greater than such withholding obligations. Such election shall be irrevocable,
made in writing, and signed by the Participant, shall be subject to any
restrictions or limitations that the Committee, in its sole discretion, deems
appropriate, and shall satisfy the Participant's obligations under Section 14
hereof, if any. The Company can delay the delivery to a Participant of any
Common Stock or cash payable to such Participant to determine the amount of
withholding to be collected and to collect and process such withholding.
(d)
Consent to and Notification of Code Section 83(b) Election

No election under Section 83(b) of the Code (to include in gross income in the
year of transfer the amounts specified in Code Section 83(b)) or under a similar
provision of the laws of a jurisdiction outside the United States may be made
unless expressly permitted by the terms of the Award document or by action of
the Committee in writing prior to the making of such election. In any case in
which a Participant is permitted to make such an election in connection with an
Award, the Participant shall notify the Company of such election within ten days
of filing notice of the election with the Internal Revenue Service or other
governmental authority, in addition to any filing and notification required
pursuant to regulations issued under Code Section 83(b) or other applicable
provision.
9

--------------------------------------------------------------------------------

(e)
Notification Upon Disqualifying Disposition Under Code Section 421(b)

If any Participant shall make any disposition of shares of Common Stock
delivered pursuant to the exercise of an incentive stock option under the
circumstances described in Code Section 421(b) (i.e., a disqualifying
disposition), such Participant shall notify the Company of such disposition
within ten days thereof.
15.
Amendment or Termination of the Plan.

The Board of Directors may at any time suspend or discontinue the Plan or revise
or amend it in any respect whatsoever; provided, however, that to the extent
that any applicable law, regulation, or rule of a stock exchange requires
stockholder approval in order for any such revision or amendment to be
effective, such revision or amendment shall not be effective without such
approval. The preceding sentence shall not restrict the Committee's ability to
exercise its discretionary authority hereunder pursuant to Section 4 hereof,
which discretion may be exercised without amendment to the Plan; provided that
no provision of this Section 15 shall be given effect to the extent that such
provision would cause any tax to become due under Section 409A of the Code.
Except as expressly provided in the Plan, no action hereunder may, without the
consent of a Participant, reduce the Participant's rights under any previously
granted and outstanding Award.
Other than as set forth in Section 6(b)(v), the Committee may authorize the
repurchase of any Award by the Company or a third party at any time for such
price and on such terms and conditions as the Committee may determine in its
sole discretion. Nothing in the Plan shall limit the right of the Company to pay
compensation of any kind outside the terms of the Plan.
16.
No Obligation to Exercise.

The grant to a Participant of an Award shall impose no obligation upon such
Participant to exercise such Award.
17.
Transfer Restrictions.

Upon the death of a Participant, outstanding Awards granted to such Participant
may be exercised only by the executors or administrators of the Participant's
estate or by any person or persons who shall have acquired such right to
exercise by will or by the laws of descent and distribution. No transfer by will
or the laws of descent and distribution of any Award, or the right to exercise
any Award, shall be effective to bind Higher One Holdings unless the Committee
shall have been furnished with (a) written notice thereof and with a copy of the
will and/or such evidence as the Committee may deem necessary to establish the
validity of the transfer and (b) an agreement by the transferee to comply with
all the terms and conditions of the Award that are or would have been applicable
to the Participant and to be bound by the acknowledgements made by the
Participant in connection with the grant of the Award.
Except as provided in the preceding paragraph (regarding transfers upon the
death of a Participant) and Section 6 (regarding the transfer of certain
Non-Qualified Stock Options), no Award or other right or interest of a
Participant under the Plan shall be pledged, hypothecated, or otherwise
encumbered or subject to any lien, obligation, or liability of such Participant
to any party (other than the Company), or assigned or transferred by such
Participant, and such Awards or rights that may be exercisable shall be
exercised during the lifetime of the Participant only by the Participant or his
or her guardian or legal representative, except that Awards and other rights
(other than incentive stock options and Stock Appreciation Rights in tandem
therewith) may be transferred to one or more transferees during the lifetime of
the Participant, and may be exercised by such transferees in accordance with the
terms of such Award, but only if and to the extent such transfers are permitted
by the Committee, subject to any terms and conditions which the Committee may
impose thereon (which may include limitations the Committee may deem appropriate
in order that offers and sales under the Plan will meet applicable requirements
of registration forms under the Securities Act of 1933 specified by the
Securities and Exchange Commission). A beneficiary, transferee, or other person
claiming any rights under the Plan from or through any Participant shall be
subject to all terms and conditions of the Plan and any Award document
applicable to such Participant, except as otherwise determined by the Committee,
and to any additional terms and conditions deemed necessary or appropriate by
the Committee.
18.
No Fractional Shares.

No fractional shares of Common Stock shall be issued or delivered pursuant to
the Plan or any Award. The Committee shall determine whether cash, Awards, or
other property shall be issued or paid in lieu of fractional shares of Common
Stock or whether such fractional shares of Common Stock or any rights thereto
shall be forfeited or otherwise eliminated.
19.
Retirement and Welfare Plans.

Neither Awards made under the Plan nor shares of Common Stock or cash paid
pursuant to such Awards will be included as "compensation" for purposes of
computing the benefits payable to any Participant under the Company's retirement
plans (both qualified and non-qualified) or welfare benefit plans unless such
other plan expressly provides that such compensation shall be taken into account
in computing a participant's benefit or except as the Committee may otherwise
determine in its discretion.
20.
Compliance with Code Section 162(m).

It is the intent of the Company that Options and Stock Appreciation Rights
granted to Covered Employees and other Awards designated as Awards to Covered
Employees subject to Section 8 shall constitute qualified "performance-based
compensation" within the meaning of Section 162(m) of the Code, unless otherwise
determined by the Committee at the time of allocation of an Award. Accordingly,
the terms of Section 8, including the definitions of Covered Employee and other
terms used therein, shall be interpreted in a manner consistent with Section
162(m) of the Code. The foregoing notwithstanding, because the Committee cannot
determine with certainty whether a given Participant will be a Covered Employee
with respect to a fiscal year that has not yet been completed, the term Covered
Employee as used herein shall mean only a person designated by the Committee as
likely to be a Covered Employee with respect to a specified fiscal year. If any
provision of the Plan or any Award document relating to an Award that is
designated as intended to comply with Section 162(m) of the Code does not comply
or is inconsistent with the requirements of Section 162(m) of the Code, such
provision shall be construed or deemed amended to the extent necessary to
conform to such requirements, and no provision shall be deemed to confer upon
the Committee or any other person discretion to increase the amount of
compensation otherwise payable in connection with any such Award upon attainment
of the applicable performance goals.
10

--------------------------------------------------------------------------------

21.
Certain Limitations on Awards to Ensure Compliance with Code Section 409A.

The Company intends that the Plan and each Award granted hereunder that is
subject to Section 409A of the Code shall comply with Section 409A of the Code
and that the Plan shall be interpreted, operated and administered accordingly.
In the event any term and/or condition of an Award granted hereunder would cause
the application of an accelerated or additional tax under Section 409A of the
Code, such term and/or condition shall be restructured, to the extent possible,
in a manner, determined by the Committee, that does not cause such an
accelerated or additional tax. Any reservation of rights by the Company
hereunder affecting the timing of payment of any Award subject to Section 409A
of the Code (including, without limitation, the rights of the Committee pursuant
to Section 9(d)) will only be as broad as is permitted by Section 409A of the
Code. Notwithstanding anything herein to the contrary, in no event shall the
Company be liable for the payment of or gross up in connection with any taxes
and or penalties owed by the Participant pursuant to Section 409A of the Code.
22.
Uncertificated Shares.

To the extent that the Plan provides for issuance of certificates to reflect the
transfer of shares of Common Stock, the transfer of such shares may be effected
on a noncertificated basis, to the extent not prohibited by applicable law or
the rules of any stock exchange.
23.
Participants Based Outside of the United States.

Notwithstanding any provision of the Plan to the contrary, in order to comply
with the laws in other countries in which the Company operates or has employees,
Directors or independent contractors, the Committee, in its sole discretion,
shall have the power and authority to:
(a)
Determine which affiliates and Subsidiaries shall be covered by the Plan;

(b)
Determine which employees, Directors, and/or independent contractors outside the
United States are eligible to participate in the Plan;

(c)
Modify the terms and conditions of any Award granted to employees, Directors,
and/or independent contractors outside the United States to comply with
applicable foreign laws;

(d)
Establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 23 by the Committee shall be attached to the Plan document as
appendices; and

(e)
Take any action, before or after an Award is made, that it deems advisable to
obtain approval or comply with any necessary local government regulatory
exemptions or approvals.

Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate applicable law.
24.
Legend.

The certificates or book entry for shares of Common Stock may include any legend
or coding, as applicable, which the Committee deems appropriate to reflect any
restrictions on transfer of such shares.
25.
Severability; Entire Agreement.

If any of the provisions of the Plan or any Award Agreement is finally held to
be invalid, illegal, or unenforceable (whether in whole or in part), such
provision shall be deemed modified to the extent, but only to the extent, of
such invalidity, illegality, or unenforceability, and the remaining provisions
shall not be affected thereby; provided, that, if any of such provisions is
finally held to be invalid, illegal, or unenforceable because it exceeds the
maximum scope determined to be acceptable to permit such provision to be
enforceable, such provision shall be deemed to be modified to the minimum extent
necessary to modify such scope in order to make such provision enforceable
hereunder. The Plan and any Award Agreement or other agreements or documents
designated by the Committee as setting forth the terms of an Award contain the
entire agreement of the parties with respect to the subject matter thereof and
supersede all prior agreements, promises, covenants, arrangements,
communications, representations, and warranties between them, whether written or
oral, with respect to the subject matter thereof.
26.
Descriptive Headings.

The headings in the Plan are for convenience of reference only and shall not
limit or otherwise affect the meaning of the terms contained herein.
27.
Governing Law.

The Plan and the rights of all persons under the Plan shall be construed and
administered in accordance with the laws of the State of Delaware without regard
to its conflict of law principles.
28.
Effective Date and Term of Plan.

The Plan was initially adopted and shall be effective as of the Effective Date.
The Plan shall terminate automatically on the ten (10) year anniversary of the
Effective Date and may be terminated on any earlier date as provided in Section
15, but all Awards made on or prior to such date will continue in effect
thereafter subject to the terms thereof and of the Plan.